Citation Nr: 1753773	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  13-33 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable disability rating for status post left fourth finger fracture with open reduction internal fixation.

2. Entitlement to an initial disability rating in excess of 10 percent for lumbar strain with scoliosis of the thoracic spine with partial compression fractures, T7-9 (hereinafter back disability).

3. Entitlement to an initial compensable disability rating for cervical spine degenerative arthritis (hereinafter neck disability).

4. Entitlement to an initial compensable disability rating for left upper extremity cubital tunnel syndrome.

5. Entitlement to an initial compensable disability rating for hypertension.

6. Entitlement to an initial compensable disability rating for migraine headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

In the October 2013 statement of the case, the RO also denied the issue of entitlement to service connection for bilateral hearing loss.  In the November 2013 VA Form 9, the Veteran stated he wished only to appeal six increased rating claims.  Accordingly, an appeal as to entitlement to service connection for bilateral hearing loss was not perfected, and that issue is not currently before the Board.

The issues of entitlement to increased initial disability ratings for the back disability, neck disability, left upper extremity cubital tunnel syndrome, hypertension, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2017, the Board received a written statement from the Veteran requesting to withdraw the claim of entitlement to an initial compensable disability rating for status post left fourth finger fracture with open reduction internal fixation.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an initial compensable disability rating for status post left fourth finger fracture with open reduction internal fixation have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the Veteran's file was transferred from the AOJ to the Board in August 2016.  In March 2017, VA received a written statement from the Veteran requesting to withdraw his appeal as to the issue of entitlement to an initial compensable disability rating for status post left fourth finger fracture with open reduction internal fixation.  This communication shows a clear desire on the Veteran's part to withdraw this issue from his appeal.  

As the Veteran has withdrawn the appeal as to the claims of entitlement to an increased initial disability rating for status post left fourth finger fracture with open reduction internal fixation, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement an initial compensable disability rating for status post left fourth finger fracture with open reduction internal fixation is dismissed.


REMAND

The evidence of record indicates there are outstanding treatment records.  The Veteran's VA treatment records indicate he underwent a physical therapy consultation in May 2013 at Advanced Rehab, at which time he experienced an increase in blood pressure with movement of his neck.  Further, January 2017 treatment records from Southeast Georgia Health System regarding the Veteran's complaints of back pain indicate the Veteran was to follow up with Summit Sports Medicine.  On remand, the AOJ should ask the Veteran to identify all relevant private treatment, and undertake appropriate development to obtain all outstanding private treatment records.  On remand, the AOJ should also obtain updated VA treatment records.

During the March 2017 hearing before the Board, the Veteran testified that his service-connected disabilities have worsened since he was last afforded examinations in December 2010.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran new VA examinations to determine the current severity and manifestations of his service-connected back disability, neck disability, left upper extremity cubital tunnel syndrome, hypertension, and migraine headaches.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment relevant to his claims.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Advanced Rehab regarding the May 2013 physical therapy consultation, and from Summit Sports Medicine from January 2017 to the present.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include from June 2016 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded VA examinations with appropriate examiners to determine the current severity of his service-connected back disability, neck disability, left upper extremity cubital tunnel syndrome, hypertension, and migraine headaches.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiners.  The examination reports must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiners should be conducted.  All findings should be reported in detail.

The VA examiners should address the Veteran's March 2017 testimony regarding the current severity of his service-connected disabilities.

4. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


